
	
		I
		111th CONGRESS
		2d Session
		H. R. 6376
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Pomeroy (for
			 himself and Mr. Moran of Kansas)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act with
		  respect to physician supervision of therapeutic hospital outpatient
		  services.
	
	
		1.Requirements for physician
			 supervision of therapeutic hospital outpatient services
			(a)Therapeutic
			 hospital outpatient services
				(1)Supervision
			 requirementsSection 1833 of the Social Security Act (42 U.S.C.
			 1395l) is amended by adding at the end the following new subsection:
					
						(z)Physician
				supervision requirements for therapeutic hospital outpatient services
							(1)General
				supervision for therapeutic servicesExcept as may be provided
				under paragraph (2), insofar as the Secretary requires the supervision by a
				physician or a non-physician practitioner for payment for therapeutic hospital
				outpatient services (as defined in paragraph (5)(A)) furnished under this part,
				such requirement shall be met if such services are furnished under the general
				supervision (as defined in paragraph (5)(B)) of the physician or non-physician
				practitioner, as the case may be.
							(2)Exceptions
				process for high-risk or complex medical services requiring higher levels of
				supervision
								(A)In
				generalSubject to the succeeding provisions of this paragraph,
				the Secretary shall establish a process for the designation of therapeutic
				hospital outpatient services furnished under this part that, by reason of
				complexity or high risk, require direct supervision (as defined in paragraph
				(5)(A)).
								(B)Consultation
				with clinical experts
									(i)In
				generalUnder the process established under subparagraph (A),
				before the designation of any therapeutic hospital outpatient service for which
				direct supervision may be required under this part, the Secretary shall consult
				with a panel of outside experts described in clause (ii) to advise the
				Secretary with respect to each such designation.
									(ii)Advisory panel
				on supervision of therapeutic hospital outpatient services comprised of
				physicians and non-physician practitioners serving rural and other
				areasFor purposes of clause (i), a panel of outside experts
				described in this clause is a panel appointed by the Secretary, based on
				nominations submitted by hospital, rural health, and medical organizations
				representing physicians or non-physician practitioners, as the case may be,
				that meets the following requirements:
										(I)CompositionThe
				panel shall be composed of at least 15 physicians and non-physician
				practitioners who furnish therapeutic hospital outpatient services for which
				payment is made under this part and who collectively represent the medical
				specialties that furnish such services.
										(II)Practical
				experienceDuring the 12-month period preceding appointment to
				the panel by the Secretary, each physician or non-physician practitioner
				described in subclause (I) shall have furnished therapeutic hospital outpatient
				services for which payment was made under this part.
										(III)Minimum rural
				representation requirementNot less than 50 percent of the membership
				of the panel shall be physicians or non-physician practitioners described in
				subclause (I) who practice in rural areas (as defined in section 1886(d)(2)(D))
				or who furnish such services in critical access hospitals.
										(C)Special rule for
				outpatient critical access hospital servicesInsofar as a
				therapeutic outpatient hospital service that is an outpatient critical access
				hospital service is designated as requiring direct supervision under the
				process established under subparagraph (A), the Secretary shall deem the
				critical access hospital furnishing that service as having met the requirement
				for direct supervision for that service if, when furnishing such service, the
				critical access hospital meets the standard for personnel required as a
				condition of participation under section 485.618(d) of title 42, Code of
				Federal Regulations (as in effect on January 1, 2010).
								(D)Consideration of
				compliance burdensUnder the process established under
				subparagraph (A), the Secretary shall take into account the impact on hospitals
				and critical access hospitals in complying with requirements for direct
				supervision in the furnishing of therapeutic hospital outpatient services,
				including hospital resources, availability of hospital-privileged physicians,
				specialty physicians, and non-physician practitioners, and administrative
				burdens.
								(E)Requirement for
				notice and comment rulemakingUnder the process established under
				subparagraph (A), the Secretary shall only designate therapeutic hospital
				outpatient services requiring direct supervision under this part through
				proposed and final rulemaking that provides for public notice and opportunity
				for comment.
								(3)Initial list of
				designated servicesThe Secretary shall include in the proposed
				and final regulation for payment for hospital outpatient services for 2012
				under this part a list of initial therapeutic hospital outpatient services, if
				any, designated under the process established under paragraph (2)(A) as
				requiring direct supervision under such part.
							(4)Direct
				supervision by non-physician practitioners for certain hospital outpatient
				services permitted
								(A)In
				generalSubject to the succeeding provisions of this subsection,
				a non-physician practitioner may directly supervise the furnishing of—
									(i)therapeutic
				hospital outpatient services under this part, including cardiac rehabilitation
				services (under section 1861(eee)(1)), intensive cardiac rehabilitation
				services (under section 1861(eee)(4)), and pulmonary rehabilitation services
				(under section 1861(fff)(1)); and
									(ii)those hospital
				outpatient diagnostic services (described in section 1861(s)(2)(C)) that
				require direct supervision under the fee schedule established under section
				1848.
									(B)RequirementsSubparagraph
				(A) shall apply insofar as the non-physician practitioner involved meets the
				following requirements:
									(i)Scope of
				practiceThe non-physician practitioner is acting within the
				scope of practice under State law applicable to the practitioner.
									(ii)Additional
				requirementsThe non-physician practitioner meets such
				requirements as the Secretary may specify.
									(5)DefinitionsIn
				this subsection:
								(A)Therapeutic
				hospital outpatient servicesThe term therapeutic hospital
				outpatient services means hospital services described in section
				1861(s)(2)(B) furnished by a hospital or critical access hospital and
				includes—
									(i)cardiac
				rehabilitation services and intensive cardiac rehabilitation services (as
				defined in paragraphs (1) and (4), respectively, of section 1861(eee));
				and
									(ii)pulmonary
				rehabilitation services (as defined in section 1861(fff)(1)).
									(B)General
				supervision
									(i)Overall
				direction and control of physicianSubject to clause (ii), with
				respect to the furnishing of therapeutic hospital outpatient services for which
				payment may be made under this part, the term general supervision
				means such services are furnished under the overall direction and control of a
				physician or non-physician practitioner, as the case may be.
									(ii)Presence not
				requiredFor purposes of clause (i), the presence of a physician
				or non-physician practitioner is not required during the performance of the
				procedure involved.
									(C)Direct
				supervision
									(i)Provision of
				assistance and directionSubject to clause (ii), with respect to
				the furnishing of therapeutic hospital outpatient services for which payment
				may be made under this part, the term direct supervision means
				that a physician or non-physician practitioner, as the case may be, is able to
				furnish assistance and direction throughout the furnishing of such services
				and, in accordance with the policies, procedures, guidelines or bylaws of the
				hospital—
										(I)with respect to
				such services furnished in the hospital, or in an on-campus department of such
				hospital, is present and on the same campus and immediately available
				(including by telephone or other means) to furnish such assistance and
				direction; or
										(II)with respect to
				such services furnished in an off-campus provider-based department of such
				hospital, is present in or in close proximity to such department and is
				immediately available (including by telephone or other means) to furnish such
				assistance and direction.
										(ii)Presence in
				room not requiredFor purposes of clause (i), a physician or
				non-physician practitioner, as the case may be, is not required to be present
				in the room during the performance of the procedure involved.
									(D)Non-physician
				practitioner definedThe term non-physician
				practitioner means an individual who—
									(i)is
				a physician assistant, a nurse practitioner, a clinical nurse specialist, a
				clinical social worker, a clinical psychologist, a certified nurse midwife, or
				a certified registered nurse anesthetist, and includes such other practitioners
				as the Secretary may specify; and
									(ii)with respect to
				the furnishing of therapeutic outpatient hospital services, meets the
				requirements of paragraph
				(4)(B).
									.
				(2)Conforming
			 amendmentSection 1861(eee)(2)(B) of the Social Security Act (42
			 U.S.C. 1395x(eee)(2)(B)) is amended by inserting , and a non-physician
			 practitioner (as defined in section 1833(z)(5)(D)) may supervise the furnishing
			 of such items and services in the hospital after in the case of
			 items and services furnished under such a program in a hospital, such
			 availability shall be presumed.
				(b)Prohibition on
			 retroactive enforcement of revised interpretation
				(1)Repeal of
			 regulatory clarificationThe restatement and clarification under
			 the final rule making changes to the Medicare hospital outpatient prospective
			 payment system and calendar year 2009 payment rates (published in the Federal
			 Register on November 18, 2008, 73 Fed. Reg. 68702 through 68704) with respect
			 to requirements for direct supervision by physicians for therapeutic hospital
			 outpatient services (as defined in paragraph (3)) for purposes of payment for
			 such services under the Medicare program shall have no force or effect in
			 law.
				(2)Hold
			 harmlessA hospital or
			 critical access hospital that furnishes therapeutic hospital outpatient
			 services during the period beginning on January 1, 2001, and ending on December
			 31, 2011, for which a claim for payment is made under part B of title XVIII of
			 the Social Security Act shall not be subject to any civil or criminal action or
			 penalty under Federal law for failure to meet supervision requirements under
			 the regulation described in paragraph (1), under program manuals, or
			 otherwise.
				(3)Therapeutic
			 hospital outpatient services definedIn this subsection, the term
			 therapeutic hospital outpatient services means medical and other
			 health services furnished by a hospital or critical access hospital that
			 are—
					(A)hospital services
			 described in subsection (s)(2)(B) of section 1861 of the Social Security Act
			 (42 U.S.C. 1395x);
					(B)cardiac
			 rehabilitation services or intensive cardiac rehabilitation services (as
			 defined in paragraphs (1) and (4), respectively, of subsection (eee) of such
			 section); or
					(C)pulmonary
			 rehabilitation services (as defined in subsection (fff)(1) of such
			 section).
					
